F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 5, 2007
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    AARON RAISER,

                Plaintiff-Appellant,

    v.                                                    No. 06-4243
                                                   (D.C. No. 2:06-CV-256-TC)
    DA VID M . KO NO ; DA NIEL L.                           (D. Utah)
    STEELE; FRED HOW ARD, official
    capacity; BENNETT TU ELLER
    JO H N SO N & D EER E; B RIG H AM
    Y O U N G U N IV ER SITY ; JO N
    HUNTSM AN, official capacity,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before M cCO NNELL, PO RFILIO, and BALDOCK , Circuit Judges.


         Plaintiff-appellant Aaron Raiser appeals the district court’s sua sponte

dismissal of his First Amended Complaint, which attempted to set forth civil

rights and RICO claims, and its denial of his motion for recusal of a magistrate




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
judge. Because we conclude that it is patently obvious that M r. Raiser could not

prevail on the facts and theories alleged, we affirm.

                                           I.

      This case has its origin in a Utah state-court case filed by M r. Raiser

against Brigham Y oung University (BYU), which was represented by David M .

Kono and Daniel L. Steele, of the law firm of Bennett Tueller Johnson & Deere.

In that case, defendant Judge Fred Howard issued a civil bench warrant on

July 19, 2005, when M r. Raiser failed to appear for a supplemental hearing

noticed by defendants “to identify property and to apply the property toward the

satisfaction” of an attorney-fee award entered as a sanction. See Utah R. Civ. P.

64(c)(2). 1 The bench warrant was stricken on August 19, 2005.

      M r. R aiser then filed this case in federal district court, alleging that BYU ,

its law yers, and the law firm conspired with Judge Howard to violate his

constitutional rights to interstate travel, access to federal and state courts in Utah,

due process, and equal protection of the law s. He claimed that the attorneys were

aware that he was homeless and could not afford to appear for the Rule 64(c)(2)

hearing, but they did not inform Judge Howard of this fact. And even after

M r. Raiser advised the court of his financial situation, Judge Howard did not



1
      M r. Raiser asserts error in defendants’ state-court citation to repealed Utah
R. Civ. P. 69, which addressed proceedings supplemental to the execution of a
judgment until November 1, 2004. The erroneous citation did not affect
M r. Raiser’s rights in any way and does not constitute grounds for reversal.

                                          -2-
retract the warrant. According to M r. Raiser’s Amended Complaint, BYU, the

attorneys, the law firm, and Judge Howard violated the civil-rights provisions of

42 U.S.C. §§ 1983 and 1985 and the Racketeer Influenced and Corrupt

O rganizations A ct (R IC O), 18 U .S.C. §§ 1961-1968. Also, he alleged that BYU,

the attorneys, and the law firm committed common-law extortion and fraud on the

court. Finally, M r. Raiser claimed that defendant Governor Jon Huntsman and

Judge Howard should be held liable under § 1983 for religious bias in the

selection process for filling vacancies in the Utah judiciary.

      The district court sua sponte dismissed M r. Raiser’s claims for failure to

state a claim on which relief can be granted. 2 It also denied his motion under



2
        Several actions on the part of M r. Raiser and the district court preceded the
dismissal. First, the Chief Judge of the United States District Court for the
District of Utah placed appellant A aron Raiser on that court’s restricted filer list.
Pursuant to the restriction order, a magistrate judge determined that M r. Raiser’s
initial complaint was deficient and recommended that the court dismiss the action.
M r. Raiser filed an untimely objection to the magistrate judge’s report. The
district court conducted a de novo review of the amended complaint and
dismissed the case, mentioning the restriction order and citing 28 U.S.C.
§ 1915(e)(2)(B) (providing for dismissal of deficient complaint filed by a pro se
litigant proceeding in forma pauperis) and M cKinney v. State of Okla. Dep’t of
Hum an Servs., 925 F.2d 363, 365 (10th Cir. 1991) (discussing the court’s inherent
power to enter a sua sponte dismissal of a patently deficient complaint). Today,
this court reverses and remands the Chief Judge’s order for a procedural
irregularity. See In re Raiser, No. 06-4116 (10th Cir. July 5, 2007). And,
because M r. Raiser was not proceeding in forma pauperis in the district court,
28 U.S.C. § 1915(e)(2)(B) is inapplicable. Accordingly, this court reviews the
district court’s dismissal under the theory discussed in M cKinney. See M ann v.
Boatwright, 477 F.3d 1140, 1145 (10th Cir. 2007) (stating that we may affirm the
judgment below “on any grounds for w hich there is a record sufficient to permit
                                                                          (continued...)

                                          -3-
28 U.S.C. § 455 for recusal of the magistrate judge. On appeal, M r. Raiser argues

that his complaint was sufficient in all respects and takes issue with the denial of

recusal.

                                          II.

      Dismissals under Rule 12(b)(6) typically follow a motion to dismiss, which

gives the plaintiff notice and an opportunity to amend his complaint. But in this

circuit, “sua sponte dismissal of a meritless complaint that cannot be salvaged by

amendment comports w ith due process and does not infringe the right of access to

the courts.” Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001). A sua sponte

dismissal under Rule 12(b)(6) is not reversible error when: (1) it is “patently

obvious that the plaintiff could not prevail on the facts alleged”; and

(2) “allowing [the plaintiff] an opportunity to amend his complaint would be

futile.” M cKinney v. State of Okla. Dep’t of Human Servs., 925 F.2d 363, 365

(10th Cir. 1991) (quotation omitted); see also Andrews v. Heaton, 483 F.3d 1070,

1074 n.2 (10th Cir. 2007).

      W hen ruling on dismissal, “a judge must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 127 S. Ct. 2197,

2200 (2007). A complaint “does not need detailed factual allegations,” but “a



2
 (...continued)
conclusions of law, even grounds not relied upon by the district court) (quotation
omitted).


                                         -4-
plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of a cause of action’s

elements will not do. Factual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1965

(2007) (quotation, alteration, and citation omitted).

      This court reviews de novo a district court’s dismissal for failure to state a

claim upon which relief can be granted. Ruiz v. M cDonnell, 299 F.3d 1173, 1181

(10th Cir. 2002). Based on our de novo review, we conclude that it was

appropriate to dismiss M r. Raiser’s all claims against all defendants.

Claims against Judge H ow ard

      To the extent that M r. Raiser seeks monetary damages from Judge H oward

for actions taken in his judicial capacity, the claims were properly dismissed

under the doctrine of absolute judicial immunity. See M ireles v. Waco, 502 U.S.

9, 11 (1991) (per curiam). And “[f]ederal courts have no authority to issue a writ

of mandamus to a state judge.” Olson v. Hart, 965 F.2d 940, 942 (10th Cir.

1992). Accordingly, M r. Raiser’s request for a writ of mandamus requiring Judge

Howard to rescind the bench warrant and fee award was not actionable. H is

request for a declaratory judgment against Judge Howard concerning the

constitutionality of Utah’s debt-collection procedures likewise is unavailing.

“The Eleventh A mendment does not permit judgments against state officers

declaring that they violated federal law in the past.” Johns v. Stewart, 57 F.3d

                                          -5-
1544, 1553 (10th Cir. 1995) (quotation omitted). The district court did not err in

dismissing the claims against Judge Howard.

Claims against G overnor Huntsman

      M r. Raiser asserts that Governor Huntsman has violated his constitutional

rights by exercising the power to appoint members of state judicial-selection

committees in a way that results in a state judiciary composed disproportionately

of judges belonging to the Church of Jesus Christ of Latter-day Saints (Church).

He seeks a writ of mandamus requiring the Governor to instruct members of the

committees to disregard candidates’ religious affiliation, while at the same time

making progress toward decreasing the number of Church members. He alleges

that, in lawsuits he files against Church-related entities, Church-member judges

will be biased against him. 3

      Any potential future harm that may befall M r. Raiser from the Utah

judicial-selection procedures is too speculative to fulfill the requirement of

Article III of the United States Constitution that a case present a “case or

controversy” between the individually named plaintiff and defendant. The

Supreme Court has recognized that claims predicated upon such speculative



3
       It is appropriate to repeat our previous comm ent that “merely because [a
judge] belongs to and contributes to the M ormon Church would never be enough
to disqualify him.” In re M cCarthey, 368 F.3d 1266, 1270 (10th Cir. 2004); see
also Singer v. Wadman, 745 F.2d 606, 608 (10th Cir. 1984) (affirming denial of
disqualification of judge, who was a M ormon, in case which plaintiff claims was
“a challenge to the theocratic power structure of Utah”).

                                         -6-
contingencies afford no basis for finding the existence of a continuing

controversy. See Rizzo v. Goode, 423 U.S. 362, 371-73 (1976). The federal

courts lack jurisdiction to consider M r. Raiser’s claim and therefore dismissal was

appropriate.

Claims against BY U and its attorneys

                                 42 U.S.C. § 1983

      A s a basis for his § 1983 civil-rights claim, M r. Raiser argues that BYU

and its attorneys w ere acting under the color of state law because they engaged in

concerted action with Judge Howard. It has been held that “an otherwise private

person acts ‘under color of’ state law when engaged in a conspiracy with state

officials to deprive another of federal rights.” Tower v. Glover, 467 U.S. 914,

920 (1984). However, “[w]hen a plaintiff in a § 1983 action attempts to assert the

necessary ‘state action’ by implicating state . . . judges in a conspiracy with

private defendants, mere conclusory allegations with no supporting factual

averments are insufficient; the pleadings must specifically present facts tending to

show agreement and concerted action.” Sooner Prods. Co. v. M cBride, 708 F.2d

510, 512 (10th Cir. 1983). This “standard is even stricter where the state officials

allegedly involved in the conspiracy are immune from suit, as [is] the state court

judge[] here.” Id.

      M r. Raiser’s amended complaint contains extensive allegations, but he does

not present any facts establishing an agreement or meeting of the minds between

                                         -7-
BYU, its attorneys, and the state actors to deprive him of any federal rights.

Thus, he failed to state a § 1983 claim. See id.; cf. Bell Atl. Corp., 127 S. Ct. at

1965, 1974 (holding that a complaint under § 1 of the Sherman Act is subject to

dismissal for failure to state a claim if it does not provide “enough fact to raise a

reasonable expectation that discovery will reveal evidence of illegal agreement”

and stating, “w e do not require heightened fact pleading of specifics, but only

enough facts to state a claim to relief that is plausible on its face. Because the

plaintiffs here have not nudged their claims across the line from conceivable to

plausible, their complaint must be dismissed”). The district court did not err in

dismissing the § 1983 claims against BYU and its attorneys.

                            42 U .S.C. § 1985 and RICO

      M r. Raiser also alleges that BYU and its attorneys violated 42 U.S.C.

§ 1985 and RICO. Specifically, he argues that the bench warrant was traceable to

their conspiracy to prevent him from tending to his lawsuits in Utah federal and

state courts.

      A deterrence claim under § 1985 arises when:

      [T]wo or more persons in any State or Territory conspire to deter, by
      force, intimidation, or threat, any party or witness in any court of the
      United States from attending such court, or from testifying to any
      matter pending therein, freely, fully, and truthfully, or ... conspire for
      the purpose of impeding, hindering, obstructing, or defeating, in any
      manner, the due course of justice in any State or Territory, with
      intent to deny to any citizen the equal protection of the laws. . . .




                                          -8-
§ 1985(2). But “legal claims possessing a reasonable basis in law and fact simply

do not constitute the ‘force or intimidation’ necessary to satisfy § 1985(2).”

Timm erman v. U.S. Bank, N.A., 483 F.3d 1106, 1124 (10th Cir. 2007). The

issuance of the bench warrant was a natural consequence of M r. Raiser’s failure

to appear for the enforcement hearing. Defendants’ actions in obtaining an aw ard

of attorneys’ fees, setting an enforcement hearing, failing to inform the court of

M r. Raiser’s financial status, seeking a bench warrant, and making a settlement

offer cannot support a § 1985 claim.

      M r. Lawrence alleged that BYU and its attorneys violated 18 U.S.C. § 1503

(obstructing justice by trying to influence a juror or officer of the court) as part of

his RICO claim. For the same reasons discussed above, M r. Raiser’s allegations

do not describe conduct constituting the obstruction of justice. The RICO claim

is meritless and was subject to dismissal.

                 Common law extortion and fraud upon the court

      M r. Raiser alleges that the same acts of these defendants also make them

liable under common-law extortion and fraud-on-the-court theories. Generally,

comm on-law extortion by a private person “is limited to obtaining property by

threatening to inflict harm.” Rael v. Sullivan, 918 F.2d 874, 876 n.1 (10th Cir.

1990) (quotation omitted).    And this court has explained that

      “only the most egregious misconduct, such as bribery of a judge or
      members of a jury, or the fabrication of evidence by a party in which
      an attorney is implicated w ill constitute a fraud on the court. Less

                                          -9-
      egregious misconduct, such as nondisclosure to the court of facts
      allegedly pertinent to the matter before it, will not ordinarily rise to
      the level of fraud on the court.”


United States v. Buck, 281 F.3d 1336, 1342 (10th Cir. 2002) (quoting Weese v.

Schukman, 98 F.3d 542, 552-53 (10th Cir. 1996)) (further quotation omitted).

      Taken as a whole, the allegations in the amended complaint fall far short of

asserting cognizable extortion or fraud-on-the-court claims. These claims, too,

were properly dismissed.

                                          III.

      Finally, M r. Raiser argues that the district court wrongfully denied his

motion to recuse the magistrate judge because the applicable statutory provision

states that “a judicial official “shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a) (emphasis

supplied). M r. Raiser asserts that the provision’s w ording requires the magistrate

judge, not the district court, to rule on his motion. Having reviewed the district

court’s decision for an abuse of discretion, United States v. M endoza, 468 F.3d

1256, 1262 (10th Cir. 2006), we see no error in either the district court’s

procedure or its determination.




                                         -10-
                                         IV.

      The judgment of the district court is A FFIRM ED. The M otion for Leave to

File A ppellees’ B rief received from BYU, its attorneys, and their law firm is

GRANTED. M r. Raiser’s renewed M otion to Strike Entry of Appearance and

M otion to Present Oral Argument are DENIED.



                                                     Entered for the Court


                                                     John C. Porfilio
                                                     Circuit Judge




                                         -11-